CUDAHY, Circuit Judge,
concurring.
I agree with the majority’s disposition of the case on the merits. I disagree, however, with the majority’s holding that the plaintiffs *860have waived their challenges to the evidentia-ry rulings (a holding rendering the majority’s subsequent discussions of the rulings dicta). The plaintiffs provided brief but fully comprehensible treatment of the issues in their briefs, and squarely presented to the court their claims. In the circumstances of the case, we are not required to find the argument waived simply because the plaintiff failed to cite relevant case law. See, e.g., Commodity Futures Trading Comm’n v. Collins, 997 F.2d 1230, 1234 (7th Cir.1993) (waiver a flexible determination).